Citation Nr: 0632809	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  98-10 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.  

2.  Entitlement to an initial disability rating in excess of 
20 percent for a lumbar spinal disability prior to 
February 20, 1997.  

3.  Entitlement to an initial disability rating in excess of 
40 percent for a lumbar spinal disability on and after 
February 20, 1997.  

4.  Entitlement to an initial (compensable) disability rating 
for the residuals of a compression fracture of the T9 
vertebra prior to February 20, 1997.  

5.  Entitlement to an initial disability rating in excess of 
10 percent for the residuals of a compression fracture of the 
T9 vertebra on and after February 20, 1997.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from March 1965 to March 
1968; from February 1969 to February 1970; and from December 
1976 to December 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1993 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  This appeal was last before the 
Board in March 2004, when it was remanded for additional 
development.  While the appeal was in remand status, the 
appellant withdrew an appeal concerning his entitlement to 
service connection for sterility.  

The initial/increased rating issues listed on the cover page 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  

FINDINGS OF FACT

1.  The appellant suffered an acute and transitory injury to 
the left knee in service in April 1977, which resolved 
completely without residual disability.  

2.  A chronic left knee disability was not present in service 
or for many years afterward, and the current left knee 
disability is not etiologically related to any incident in 
service or to the service-connected spinal disabilities.  


CONCLUSION OF LAW

Entitlement to service connection for a left knee disability 
is not established.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126.  Regulations implementing the 
VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, VA has 
notified the appellant of the evidence and information needed 
to substantiate the current claim for service connection, the 
information he should provide to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence and information on his behalf, and the evidence that 
the appellant should submit if he did not desire VA to obtain 
the evidence on his behalf.  See, e.g., the letter addressed 
to the appellant by VA dated March 4, 2004.  In this letter, 
VA specifically informed the appellant of the current status 
of his claim and of the evidence already of record in support 
of the claim, and of what the evidence must show in order to 
support the claim.  The appellant was also asked to inform VA 
of any additional evidence or information which he thought 
would support his claim, so that the RO could attempt to 
obtain this additional evidence for him.  Moreover, the 
appellant was specifically told in this letter to submit to 
VA any evidence pertaining to this claim in his possession.  
Therefore, to this extent, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

During the pendency of this appeal, the U. S. Court of 
Appeals for Veterans Claims (hereinafter the Court) Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a left knee disability, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.   

Moreover, the appellant has been accorded several VA 
examinations in connection with the current claim, extensive 
VA and private medical records have been obtained and 
reviewed, and a medical opinion concerning the merits of the 
service connection claim has been obtained.  Neither the 
appellant nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the present claim, and the Board is also unaware 
of any such outstanding evidence or information.  Therefore, 
the Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.A. § 7261(b)(2) 
(as amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In the present case, the relevant issue was initially 
adjudicated by the RO in January 1993, long before the 
enactment of the VCAA.  Subsequently, additional notification 
and evidentiary development were accomplished in accordance 
with the VCAA, and the claim was last adjudicated in December 
2005 after the final VCAA letter was issued in March 2004.  
There is no indication or reason to believe that the ultimate 
decision of the originating agency on the merits of this 
service connection claim would have been different had 
initial adjudication been preceded by complete VCAA 
notification and development.  In sum, the Board is satisfied 
that VA has properly processed the claim following compliance 
with the notice requirements of the VCAA and the implementing 
regulations and Pelegrini.  Any remaining procedural errors 
would constitute harmless error.  Therefore, in the Board's 
opinion, there is no prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claim seeking service connection for a left knee 
disability.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent or more within one year from the date 
of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The service medical records indicate that the left knee was 
clinically evaluated as normal both on the enlistment medical 
examination in March 1965 and again on a physical examination 
in July 1965.  In December 1965, following an accident in 
which the truck in which the appellant was riding overturned, 
physical examination of the left knee was still normal.  
Although the appellant was awarded a Parachute 


Badge for his first period of active service, the relevant 
service medical records do not reflect a September 1967 
parachute jump injury later described by the appellant.  The 
report of the appellant's separation medical examination in 
February 1968 also reflects a normal clinical evaluation for 
the left knee, as do the reports of a February 1970 
separation medical examination of the appellant and a 
November 1976 enlistment medical examination.  The appellant 
specifically denied having any knee problems on all of these 
examinations.  

During the appellant's last period of active service, it was 
reported in April 1977 that he had hit his left knee against 
some lockers; and he complained at this time of chronic knee 
problems since an undocumented "combat jump" in 1970.  A 
small bruise was observed above the left kneecap, without 
swelling, effusion, loss of function, etc.; and the clinical 
assessment in April 1977 was of a contusion.  X-rays of the 
left knee at this time disclosed no evidence of a fracture or 
bony abnormality.  On his separation medical examination in 
December 1980, the appellant again denied having any knee 
problems, and the left knee was clinically evaluated as 
normal.  A similar medical history and clinical findings were 
reported on a medical examination of the appellant in October 
1982 upon his enlistment in the Reserves.  

Service connection has been established for traumatic 
disabilities of the thoracic and lumbar spines and for 
malaria.  

The appellant filed his initial claim seeking service 
connection for a "left knee condition[,] Jan. 1968" in May 
1992.  The current record does not reflect any postservice 
complaints of, treatments for, or findings of a left knee 
disability until May 1992, when a VA X-ray study disclosed a 
slightly narrowed lateral compartment of the joint space, and 
a possible soft tissue cartilage injury could not be 
excluded.  

On a VA examination of the appellant in January 1993, he 
reported injuring the left knee in service and currently 
complained of constant left knee pain.  Physical examination 
disclosed generalized tenderness, slight crepitus 
accompanying flexion to 100 degrees, and slight edema, with 
the remainder of the left knee examination 


being normal.  Based upon the appellant's uncorroborated 
verbal medical history, a diagnosis of residuals of a left 
knee injury was reported on this examination; but a nexus to 
service was not specifically set forth by this examiner.  The 
claims file and/or the service medical records were not 
reviewed in connection with this examination of the 
appellant.  

The appellant testified at a hearing held in May 1993 that 
earlier medical treatment records were no longer available 
because his private physician had retired and/or the relevant 
private hospital had closed.  He alleged that he injured the 
left knee in service when he hit it against some lockers.  He 
also felt that he had cartilage damage in the left knee 
stemming from an undocumented paratroop jump in early 1978.  

VA and private medical records dating from 1993 onwards 
reflect periodic complaints of and treatments for a painful 
and occasionally swollen left knee.  During a short VA 
hospitalization in July 1995, it was reported that a prior X-
ray of the left knee in May 1995 was normal.  VA X-ray 
studies of the left knee in June 1999, more than 18 years 
after the appellant's last discharge from active service in 
December 1980, first disclosed evidence of degenerative 
arthritis in the left knee.  Similar X-ray findings were 
reported on VA studies of the left knee taken in July 2002.  

After reviewing the entire claims file and examining the 
appellant in July 2002, a VA physician concluded that the 
currently diagnosed mild degenerative arthritis of the left 
knee represented degenerative changes which had occurred over 
a period of time and was not etiologically related to service 
or to the service-connected mechanical disabilities of the 
back.  The VA examiner emphasized the lack of medical 
evidence of a severe left knee injury in service productive 
of incapacitation and requiring prolonged medical treatment.  
Although informed of this unfavorable medical opinion, the 
appellant has never submitted competent medical evidence to 
rebut it.  



In view of the report in service of an acute left knee injury 
in April 1977 which resolved completely; and of the normal 
clinical findings reported on both the appellant's separation 
medical examination in December 1980 and again in October 
1982; and finally in view of the absence of documented 
continued left knee symptomatology for many years after 
service, the Board has concluded that the unrebutted July 
2002 medical opinion by the VA examiner at that time 
constitutes the most comprehensive and probative medical 
evidence of record concerning the medical questions presented 
by the present appeal.  The Board therefore adopts the 
conclusion and the reasoning of the July 2002 VA medical 
opinion in this appeal.  The appellant's current left knee 
disability was not present in service or for many years 
afterward, and a preponderance of the evidence currently of 
record indicates that it is not etiologically related to any 
incident in service or to the service-connected spinal 
disabilities.  Accordingly, this appeal will be denied.  


ORDER

Service connection for a left knee disability is denied.  


REMAND

Among the issues remanded by the Board in March 2004 were 
those of entitlement to an increased initial rating for the 
residuals of a compression fracture of the T9 vertebra, 
noncompensably rated prior to February 20, 1997, and rated 
10 percent disabling on and after that date.  This 
identification of the issue on appeal was in accordance with 
the official certification of this appeal to the Board by the 
RO and with presentations in support of the appeal by the 
representative.  By supplemental statement of the case/rating 
action dated in December 2005, the RO appears to have 
confirmed and continued the noncompensable rating initially 
assigned to the thoracic spinal disability prior to 
February 20, 1997, and the 10 percent rating initially 
assigned on and after that date (although at times this 
document purports to confirm an initial noncompensable rating 
for the entire time period).  However, a 


careful review of the extensive evidentiary record in this 
appeal has disclosed to the Board that, by rating action 
dated in April 2003 (i.e., before the Board's last remand) 
the RO purported to assign a 10 percent initial rating for 
the service-connected compression fracture at T9, effective 
from the date of claim in May 1992, increasing to 20 percent 
on and after February 20, 1997.  As a result of all of this 
contradictory information, the Board is, to say the least, 
confused and in considerable doubt as to the current and 
initial rating for the T9 compression fracture.  This factual 
question must be clarified and resolved before further 
appellate review by the Board would be appropriate.  

Furthermore, according to the April 2003 rating action, the 
initial 10 percent rating was allegedly based upon a 
demonstrable vertebral deformity, as specified in Diagnostic 
Code 5282 of VA's Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4 (1997); and the higher 20 percent 
rating was based upon alleged evidence of painful limited 
motion in the thoracic spine after February 20, 1997 pursuant 
to Diagnostic Code 5291.  However, the RO failed to 
specifically identify or cite to any medical evidence of 
record of painful motion of the thoracic spine due to the 
service-connected T9 compression fracture (as opposed to such 
painful motion caused by generalized osteoporosis and 
arthritis throughout the thoracic spine, which are age-
related and are not currently service connected).  The Board 
notes that the VA examiner in July 2002 was of the opinion 
that any T9 compression fracture which had occurred in 
service (which was doubtful) had completely healed by that 
time; likewise, on the most recent VA examination in June 
2005, the thoracic spine was essentially mobile, although 
with some mid-back tenderness.  Moreover, under the rating 
criteria in effect since September 26, 2003, a vertebral body 
fracture must involve the loss of 50 percent or more of the 
vertebral height in order to warrant a 10 percent rating; and 
limited motion of the thoracolumbar spine is to be rated 
together in one combined rating (not separate ratings for 
both the thoracic and lumbar spines), "[w]ith or without 
[consideration of] symptoms such as pain..."  The RO has 
never addressed these rating considerations as they pertain 
to the initial ratings for the service-connected disabilities 
of the thoracic and lumbar spines.  Accordingly, appellate 
review of the 


claims seeking increased initial ratings for the thoracic and 
lumbar spinal disabilities at issue must be deferred until 
these considerations are addressed and resolved by the 
originating agency.  

The Board also notes that the VCAA notification letter sent 
to the appellant in March 2004 erroneously told him that, in 
order to support the increased ratings claims, he needed to 
submit evidence showing that the service-connected 
disabilities at issue had increased in the severity.  In 
fact, the appellant needs only to establish, by medical 
evidence or by argument, that he meets the criteria for 
higher ratings than those currently assigned.  This deficient 
VCAA notice must also be corrected before further appellate 
review of these claims would be appropriate.  

Accordingly, this appeal is remanded to the RO (via the AMC 
in Washington, D.C.) for the following further actions:  

1.  The AMC or the RO should issue a 
letter to the appellant providing him 
with the notice required under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current increased 
rating claims, to include notice that the 
appellant should submit any pertinent 
evidence in his possession; citations to 
all of the applicable rating criteria; 
and notice that, in order to support the 
present appeal, he needs only to 
establish, by medical evidence or by 
argument, that he meets the criteria for 
higher ratings than those currently 
assigned.  This notice should also 
include an explanation of the information 
or evidence needed to establish a 
disability rating and effective date for 
the claims on appeal, as outlined in 
Dingess/Hartmann v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but 


not provided by the appellant.  The AMC 
or the RO should also obtain copies of 
all relevant VA medical records not 
already of record, if any.  

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to 
provide a copy of the outstanding 
evidence.  

4.  After all appropriate development has 
been completed, including additional VA 
examinations, if necessary, the AMC or 
the RO should readjudicate the current 
claims on a de novo basis without 
reference to prior adjudications.  This 
de novo readjudication should be 
accomplished after the VCAA notice letter 
described in paragraph one has been sent 
to the appellant.  This rating action 
should clearly and unambiguously identify 
the initial ratings currently assigned 
for the service-connected spinal 
disabilities at issue, and fully explain 
the reasons and bases for those initial 
ratings, based upon all of the relevant 
rating criteria in effect since the date 
of claim in 1992 until the present time.  

If any benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matters while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


